
	

114 HR 1863 IH: Local Care for Veterans Act
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1863
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2015
			Mr. Boustany introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend the Veterans Access, Choice, and Accountability Act of 2014 to expand the Veterans Choice
			 Program to veterans who would otherwise receive medical care from a
			 deficient medical facility of the Department of Veterans Affairs.
	
	
 1.Short titleThis Act may be cited as the Local Care for Veterans Act. 2.Provision of care under Veterans Choice Program for veterans residing near deficient medical facility of the Department of Veterans AffairsSection 101(b)(2) of the Veterans Access, Choice, and Accountability Act of 2014 (38 U.S.C. 1701 note) is amended—
 (1)in subparagraph (C)(ii), by striking or; (2)in subparagraph (D), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following new subparagraph:  (E)notwithstanding paragraph (1)(A), resides not more than 50 miles from the medical facility of the Department, including a community-based outpatient clinic, that is closest to the residence of the veteran if—
 (i)the Secretary has identified such medical facility— (I)in a prospectus level lease request, regardless of the date of such request, as being deficient with respect to providing certain treatment or services; or
 (II)as needing expansion; and (ii)the Secretary determines that such a deficiency has not been resolved or such an expansion has not occurred, including pursuant to leases entered into under an Act authorizing major medical facility leases.
						.
			
